Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action responsive to applicant’s amendment of 6/29/21.  Claims 1-7 and 9-15 are pending and allowed.   Claim 8 is cancelled.

Priority
 	Applicant’s claim of priority as a national stage 371 application of application of PCT/EP2015/055808 filed 3/19/15 which claims priority to application DE1020141042344 filed 3/26/14 in Germany is acknowledged.

Interview
	The amendment of 6/29/2021 was close to being statutory, but did not go as far as the interview of 5/24/2021.  Following an interview with applicant’s representative Shabnam Shafiee on 8/16 and approval from the applicant on 8/25, an examiner’s amendment bringing the case into condition for allowance was agreed to.

Examiners Amendment
	The following This application is in condition for allowance except for the presence of claims 28-32 non-elected without traverse.  Accordingly, claims 28-32 have been cancelled.  
IN THE CLAIMS
	In  claim 1 in the final line  after: "illuminating the light source" insert "based on the selecting" .
	In Claim 15 in the final line after: "selecting the light-emitting semiconductor component" inserting "during illumination".

Allowable Subject Matter
	Claims 1-7 and 9-15 are allowed. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 	
	The following is an examiner's statement of reasons for allowance: The prior art does not disclose nor suggest in combination:
A method for classifying a light-emitting semiconductor component for an image sensor application, wherein the semiconductor component comprising at least two semiconductor chips is configured as light source for an image sensor, 
 categorizing the light-emitting semiconductor component in a class from a group of classes, which are characterized by different value ranges of at least one parameter that depends on at least one of the parameters R, G and B.

R=.intg.q.sub.R(.lamda.)S(.lamda.)d.lamda.t.sub.exp, G=.intg.q.sub.G(.lamda.)S(.lamda.)d.lamda.t.sub.exp, B=.intg.q.sub.B(.lamda.)S(.lamda.)d.lamda.t.sub.exp, wherein q.sub.R(.lamda.), q.sub.G(.lamda.) and q.sub.B(.lamda.) are spectral sensitivities of a red, green and blue color channel of the image sensor, S(.lamda.) is the emission spectrum of the light-emitting semiconductor component, t.sub.exp is an exposure time and .lamda. designates a wavelength.
	Of particular interest is Muschaweck et al. which teaches:
A method for classifying a light-emitting semiconductor component for an image sensor application, wherein the semiconductor component is configured as light source for an image sensor, 
 categorizing the light-emitting semiconductor component in a class from a group of classes, which are characterized by different value ranges of at least one parameter that depends on at least one of the parameters R, G and B.
Muchaweck et al. does not teach: wherein the semiconductor component comprising at least two semiconductor chips, Tanaka et al. teaches what Muschaweck et al. lacks of:
comprising the steps: providing the light-emitting semiconductor component, determining at least one of the following parameters of the light emitted during operation with an emission spectrum by the light-emitting semiconductor component:
R=.intg.q.sub.R(.lamda.)S(.lamda.)d.lamda.t.sub.exp, G=.intg.q.sub.G(.lamda.)S(.lamda.)d.lamda.t.sub.exp, 
Of further interest is Tanaka et al. which teaches: comprising the steps: providing the light-emitting semiconductor component, determining at least one of the following parameters of the light emitted during operation with an emission spectrum by the light-emitting semiconductor component:
R=.intg.q.sub.R(.lamda.)S(.lamda.)d.lamda.t.sub.exp, G=.intg.q.sub.G(.lamda.)S(.lamda.)d.lamda.t.sub.exp, B=.intg.q.sub.B(.lamda.)S(.lamda.)d.lamda.t.sub.exp, wherein q.sub.R(.lamda.), q.sub.G(.lamda.) and q.sub.B(.lamda.) are spectral sensitivities of a red, green and blue color channel of the image sensor, S(.lamda.) is the emission spectrum of the light-emitting semiconductor component, t.sub.exp is an exposure time and .lamda. designates a wavelength.
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.  The examiner can normally be reached on Tues, Wed, Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655